— Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated August 13, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency reducing home health aide for Meta Adler. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and respondents are directed to restore petitioner’s home health aide assistance; the proceeding is otherwise dismissed on the merits. When the question is, as here, whether assistance should be reduced or discontinued, the burden is on the local agency (see Matter of Woodley v Lavine, 54 AD2d 912). The local agency introduced only an uncorroborated hearsay statement and presented no witnesses at the hearing. The local agency did not meet its burden and did not submit “the substantial evidence upon which an administrative decision must be based” (see Matter of Fore v Toia, 60 AD2d 913; Newman v Shang, 67 AD2d 999). Damiani, J.P., Gibbons, Gulotta and Thompson, JJ., concur.